Name: Commission Regulation (EEC) No 794/88 of 25 March 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 88 Official Journal of the European Communities No L 81 /39 COMMISSION REGULATION (EEC) No 794/88 of 25 March - 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (*% the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 716/88 (4), intro ­ duced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 4 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6 . 1968, p . 24/68. (2) OJ No L 370, 30. 12. 1987, p. 7. O OJ No L 168, 27. 6 . 1987, p. 22. b) OJ No L 74, 19 . 3 . 1988, p. 35. 0 OJ No L 261 , 26. 9. 1978, p. 5. ( «) OJ No L 317, 7. 11 . 1987, p. 33. No L 81 /40 Official Journal of the European Communities 26. 3. 88 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, Spain AU, AO France AU, AR, AO, CU, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, Northern Ireland CU, CR, ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 310,575 248,460 232,931 AU3 306309 245,047 229,732 AR2 304,362 243,490 228,272 AR3 300,002 240,002 225,002 A02 282,141 225,713 211,606 A03 , 277,854 222,283 , 208,391 CU2 312,827 250,262 234,620 CU3 308,530 246,824 231,398 CU4 299,936 239,949 224,952 CR3 295,792 236,634 221,844 CR4 287,194 229,755 215,396 C03 281,161 224,929 210,871 (') Conversion coefficient 0,80. (2) Conversion coefficient 0,75.